Exhibit 10.3

 

September 18, 2017

 

 

Mr. John J. Woods, CPA

237 Whippoorwill Drive

Raynham, MA 02767

 

Dear John:

 

This offer letter (the “Offer Letter”) sets forth the terms of your service as
Chief Financial Officer of Great Elm Capital Group, Inc. (the “Company”)
effective on the date hereof (the “Effective Date”). Upon your acceptance of
this Offer Letter, this Offer Letter amends and restates as of the Effective
Date our agreement with respect to your employment dated 15 February 2017 (the
“Original Agreement”).

 

1.

Title. You will serve as Chief Financial Officer of the Company reporting
directly to the Company’s Chief Executive Officer.

 

2.

Employment Location.   You are expected to work at the Company’s corporate
headquarters in the greater Boston area.  A substantial amount of travel may be
required to perform your responsibilities.

 

3.

Base Salary.  Your annual base salary rate will be $300,000, less applicable
withholding and deductions, commencing on your start date and paid in accordance
with the Company’s payroll practices in effect from time to time.

 

4.

Bonus. You will be eligible for a bonus in the discretion of the Company’s
management.  Your targeted annual bonus will be $105,000.  Your bonus target for
2017 will be as set forth above without pro-ration because you were not employed
for all of calendar 2017. There is no guarantee that you will be awarded any
bonus in any period.

 

5.

Equity Incentive. The compensation committee of the board of directors (the
“Compensation Committee”) of the Company intends to make an additional equity
award to you at its next meeting..  The terms of the equity award will be as set
forth in a separate award agreement (the “Award Agreement. You will be eligible
for periodic refresh option grants in the discretion of the Compensation
Committee, and there is no assurance that any such award will be made.

 

6.

Employee Health & Welfare Benefits. You will be offered benefits, including
participation in the Company’s health and dental plans and employee stock
purchase plan and 401(k) plan, consistent with those offered to similarly
situated employees of the Company.  You will be entitled to paid-time-off
consistent with the Company’s policies in effect from time to time that are
applicable to similarly situated employees of the Company. In any event, your
paid time off for your first year of employment will be four weeks.

 

7.

Business Expenses. The Company will reimburse your reasonable out-of-pocket
expenses incurred in connection with your service to the Company, subject to the
Company’s policies in effect from time to time and applicable IRS guidelines.

 

8.

At-Will Employment. Your employment is “at-will” and may be terminated by you or
the Company at any time for any reason or no reason.

 

9.

Non-Solicitation.

 

9.1

During the term of your employment and for a period of one year thereafter (no
matter why your employment concluded), you will not, directly or indirectly, on
your own account or on behalf of or in conjunction with any other person or
organization induce or attempt to induce any employee of the

 

--------------------------------------------------------------------------------

 

Company or its affiliates to leave the employment of the Company or its
affiliates (whether or not such would be a breach of contract by such employee).

 

9.2

During the term of your employment and for a period of one year thereafter (no
matter why your employment concluded), you will not, directly or indirectly, on
your own account or on behalf of or in conjunction with any other person or
organization solicit (a) any investor in the Company or in any managed/advised
investment vehicle of the Company or (b) any borrower or other investee in which
the Company or any managed/advised investment vehicle of the Company holds an
investment, provided that you either (a) had business-related contact with such
investor, borrower or other investee during your employment with the Company or
(b) learned non-public information about such investor, borrower or other
investee in the course of your employment with the Company.  Nothing in this
Section ‎9.2 shall prohibit you from directly or indirectly soliciting any such
investor, borrower or other investee if prior to such solicitation (i) such
investor has not been a fee-paying investor in the Company or in any managed or
advised investment vehicle of the Company for one year prior to such
solicitation or (ii) the Company and any investment vehicle managed by the
Company are no longer invested in such borrower or other investee.

 

9.3

The restrictions contained in this Section ‎9 are necessary for the protection
of the trade secrets, confidential information and goodwill of the Company and
are considered by you to be reasonable for such purpose.  You stipulate that
irrevocable harm will result from breach of your obligations under this Section
‎9. Therefore, in the event of any such breach or threatened breach, you agree
that the Company, in addition to such other remedies which may be available,
shall have the right to obtain an injunction from a court restraining such a
breach or threatened breach and the right to specific performance of the
provisions of this Section ‎9 and you hereby waive the adequacy of a remedy at
law as a defense to such relief.

 

9.4

You stipulate that the remedies at law are inadequate to compensate the Company
for breach of your obligations under this Section ‎9 and the CIAA (as defined
below) and that enforcement of the provisions of each of this Section ‎9 and the
CIAA is in the public interest of the market for talent in the investment
management industry and of investors in the investment vehicles managed/advised
by the Company.

 

9.5

If you materially violate any provision of this Section ‎9 after the end of your
employment, you agree that you shall continue to be bound by the restrictions in
this Section ‎9 until a period of one year has expired without any material
violation of this Section ‎9.

 

10.

Severance.

 

10.1

If the Company terminates your employment without Cause or you terminate your
employment for Good Reason:

 

(a)

You will (i) abide by your obligations under the CIAA and (ii) comply with your
obligations under Section ‎9.

 

(b)

If you execute a customary mutual release and do not exercise any revocation
rights you may have, the Company will (i) execute a customary mutual release,
(ii), after expiration of any rescission periods under applicable law, but in no
event more than 70 days following your termination of employment, pay you a lump
sum of $300,000, (iii) reimburse you all premiums paid by you to continue health
and dental insurance for you and your family for a period of one year post
employment, provided that you timely elect COBRA coverage with respect to any
such health and dental insurance; and (iv) accelerate or lapse, as the case may
be, all remaining vesting of all options granted to you by the Company.

 

 

--------------------------------------------------------------------------------

 

10.2

Best Net After Tax Adjustment

 

(a)

If amounts under Section 10.1 would be subject to any excise tax imposed by
Sections 409A or 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), (such excise tax together with any such interest and penalties, shall
be referred to as the “Excise Tax”), then a calculation shall first be made
under which such payments or benefits provided to you are reduced to the extent
necessary so that no portion thereof shall be subject to the Excise Tax (the
“4999 Limit”).  The Company shall then compare (1) your Net After-Tax Benefit
(as defined below) assuming application of the 4999 Limit with (2) your Net
After-Tax Benefit without application of the 4999 Limit.   If (1) is greater
than (2), you will receive amounts under Section 10.1 solely up to the 4999
Limit.  If (2) is greater than (1), then you will be entitled to receive all
amounts as specified in Section 10.1 without adjustment, and shall be solely
liable for any and all Excise Tax related thereto. “Net After-Tax Benefit” shall
mean the sum of (i) all payments that you receive or are entitled to receive
that are contingent on a change in the ownership or effective control of the
Company or in the ownership of a substantial portion of the assets of the
Company within the meaning of Section 280G(b)(2) of the Code, less (ii) the
amount of federal, state, local, employment, and Excise Tax (if any) imposed
with respect to such payments.

 

(b)

If amounts must be reduced pursuant to Section ‎10.2(a), you may select the
order of reduction, but none of the selected amounts may be “nonqualified
deferred compensation” subject to Section 409A of the Code.  If you fail to
select an order in which amounts are to be reduced, or cannot select such an
order without selecting payments that would be “nonqualified deferred
compensation” subject to Section 409A of the Code, the Company shall (to the
extent feasible) reduce accelerated equity incentive vesting first (to the
extent the value of such accelerated vesting for 280G purposes is not determined
pursuant to Treasury Regulation Section 1.280G-1 Q&A 24(c)), followed by cash
payments and in the order in which such payments would be made (with payments
made closest to the Change in Control being reduced first), followed by
accelerated equity incentive vesting (to the extent the value of such
accelerated vesting is determined pursuant to Treasury Regulation Section
1.280G-1 Q&A 24(c)), and followed last by the continued health and welfare
benefits.

 

(c)

The calculations in this Section ‎10.2 shall be made by a certified public
accounting firm, executive compensation consulting firm, or law firm designated
by the Company in its sole and absolute discretion, and shall be determined
using reasonable assumptions and approximations concerning applicable taxes and
relying on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code.  The costs of performing such calculations
shall be borne exclusively by the Company.

 

10.3

For purposes of this Offer Letter, “Cause” shall mean: (a) your theft,
dishonesty, misconduct, or falsification of any of the Company’s or its
affiliates’ records; (b) any action by you outside of the scope of your
employment agreement with the Company that has a material detrimental effect on
the Company’s reputation or business as reasonably determined by the Company’s
board of directors; (c) your substantial failure or inability to perform any
reasonably assigned duties within the scope of your employment agreement with
the Company that has not been cured within thirty business days of written
notice from the Company to you, in each case, as determined by the Company’s
board of directors in its sole discretion (the Company acknowledges that it has
material weaknesses in internal accounting controls and material weaknesses in
accounting controls will not in and of themselves be Cause); (d) your material
violation of any Company policy; (e) your conviction (including any plea of
guilty or no contest) of any criminal act (other than traffic violations); or
(f) your material breach of any written agreement with the Company or its
affiliates which has not been cured within ten business days’ of written notice
from the Company to you thereof.

 

10.4

For purposes of this Offer Letter, “Good Reason” shall mean your resignation
from the Company within six months after the occurrence of any of the following
events: (a) without your express prior written consent, the significant
reduction of your duties, authority, responsibilities, job title, or reporting
relationships relative to your duties, authority, responsibilities, job title,
or reporting relationships as in effect immediately prior to such reduction, or
the assignment to you of such

 

--------------------------------------------------------------------------------

 

reduced duties, authority, responsibilities, job title, or reporting
relationships; (b) without your express prior written consent, a reduction by
the Company of your base salary or bonus target as in effect immediately prior
to such reduction or the Company’s failure to pay such amounts when due; (c) a
material reduction by the Company in the kind or level of employee benefits,
excluding salary and bonuses, to which you were entitled immediately prior to
such reduction with the result that your overall benefits package is
significantly reduced (unless such reduction is part of a program generally
applicable to other similar level employees of the Company); (d) the relocation
of your principal place of work to a facility or a location more than twenty
five miles from your then present location, without your express prior written
consent or (e) breach by the Company of its obligations hereunder or under any
incentive or performance award (including under the related award agreements)
granted to you by the Company or its affiliates, including, without limitation,
the equity incentive awards (and related award agreements) referred to in
Sections 5.1(a), 5.1(b) and 5.2 above; provided, however, that in each case,
your resignation shall not constitute Good Reason under this provision unless
(i) you provide the Company with written notice of the applicable event or
circumstance within thirty days after you first have knowledge of it, which
notice reasonably identifies the event or circumstance that you believe
constitutes grounds for Good Reason, and (ii) the Company fails to correct the
event or circumstance so identified within thirty days after receipt of such
notice.

 

10.

General Provisions.

 

10.1

You understand, acknowledge and agree that your obligations under this Offer
Letter shall continue in accordance with the express terms of this Offer Letter
regardless of any changes in your title, position, duties, salary or other
compensation or other terms and conditions of employment, and that no change in
any of the foregoing shall be considered to end your employment for purposes of
this Offer Letter however they may serve as Good Reason.

 

10.2

You confirm that the employee confidentiality and invention assignment agreement
(the “CIAA”) you entered into with the Company is in full force and effect.

 

10.3

You confirm that you are a citizen of the U.S., a noncitizen national of the
U.S., a lawful permanent resident, or an alien authorized to work in the U.S.

 

10.4

Amounts payable hereunder shall be subject to the GECG’s claw back policies if
its financial statements are restated (a “Restatement”) or as otherwise required
by applicable law or listing requirement; provided that, except as mandated by
applicable law or listing rule, in the event of a claw-back because of a
Restatement, (a) the Company may only claw-back payments earned in the period to
which the Restatement applies and (b) in no event may the Company claw back any
payments earned in periods occurring more than three years prior to such
Restatement..  Claw backs by the Company required under applicable law shall not
constitute a breach of the Company’s obligations hereunder nor constitute Good
Reason.

 

10.5

You are expected to devote substantially all of your business efforts to service
of the Company under this Offer Letter.  Subject to the Company’s code of ethics
as in effect from time to time, you may participate in charitable, religious or
civic organizations that do not materially interfere with your work.

 

10.6

This Offer Letter and the matters covered hereby will be governed by and
construed under the laws of the Commonwealth of Massachusetts.

 

10.7

Any dispute arising out of or relating to this Offer Letter or the breach
thereof or otherwise arising out of your employment or the termination of that
employment (including, without limitation, any claims of unlawful employment
discrimination or any other claims based on any statute) shall, to the fullest
extent permitted by law, be settled by arbitration before a single arbitrator in
Boston pursuant to the JAMS Employment Arbitration Rules and Procedures as then
in effect, subject to a direction to

 

--------------------------------------------------------------------------------

 

the arbitrator to apply such rules in a manner to minimize cost and maximize
efficiency and speed of resolution to the maximum reasonable extent permitted
under such rules and applicable law consistent with obtaining a fully
enforceable resolution of such dispute.  The arbitrator must only choose between
the position, in total, that you advance or the position, in total, that the
Company advances as the closest to the correct resolution of all matters being
arbitrated based on the law and the facts.  This paragraph shall be specifically
enforceable. Notwithstanding the foregoing, this paragraph shall not preclude
either party from pursuing a court action for the sole purpose of obtaining a
temporary restraining order or a preliminary injunction in circumstances in
which such relief is appropriate; provided that any other relief shall be
pursued through an arbitration proceeding pursuant to this paragraph.

 

10.8

This Offer Letter, the award agreements evidencing your option grants, the CIAA,
and the Subscription Agreement, dated as of June 22, 2016, among GECC GP Corp.,
you and the other parties signatory thereto, as amended on the Effective Date,
the documents governing your existing equity incentive awards, together with all
of the Company’s policies and procedures relating to employees, as in effect
from time to time, including its Code of Ethics, as in effect from time to time
(collectively, “Employment Documents”), constitute our entire agreement with
respect to your employment with the Company and no prior negotiations, drafts,
arrangements or understandings with respect thereto shall be of any effect. The
Original Agreement shall be of no further effect for periods from and after the
Effective Date.

 

10.9

The Company’s benefits, payroll, and other human resource management services
may be provided through one or more of the Company’s affiliates or a
professional employer organization. As a result of this arrangement, the
affiliate or the professional employment organization will be considered your
employer of record for these purposes; however, the Company’s Chief Investment
Officer will be responsible for directing your work, reviewing your performance,
setting your schedule and otherwise directing your work at the Company.

 

10.10

If any provision of this Offer Letter is held by an arbitrator or court of
competent authority to be unenforceable, the parties intend that (a) the
remaining provisions of this Agreement shall be enforced in accordance with
their terms and (b) the court shall substitute a replacement provision that is
enforceable that, as closely as possible, accomplishes the purposes intended by
such original provision.

 

10.11

Any amendment or modification to this Offer Letter may only be made pursuant to
a written agreement executed by each of the parties hereto.

 

If this Offer Letter correctly sets forth the terms of our agreement, please
sign and return one copy whereupon it shall become our binding agreement.

 

Very truly yours,

 

 

/s/ Richard S. Chernicoff

Richard S. Chernicoff

Chief Executive Officer

Great Elm Capital Group, Inc.

 

Accepted and agreed to as of the date first written above:

 

 

/s/ John J. Woods

John J. Woods

 

 